Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing OMB APPROVAL OMB Number: 3235-0167 UNITED STATES Expires: November 30, 2010 SECURITIES AND EXCHANGE COMMISSION Estimated average burden Washington, D.C. 20549 hours per response 1.50 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 333-75240-04 XL CAPITAL FINANCE (EUROPE) PLC (Exact name of registrant as specified in its charter) XL House, 70 Gracechurch Street, London EC3V 0XL, England (44) 20 7933 7000 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) 6.50% Senior Notes due 2012 issued by XL Capital Finance (Europe) plc and guaranteed by XL Capital Ltd + (Title of each class of securities covered by this Form) None. (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) [] Rule 12g-4(a)(2) [] Rule 12h-3(b)(1)(i) [X] Rule 12h-3(b)(1)(ii) [] Rule 15d-6 [] Approximate number of holders of record as of the certification or notice date (based on DTC position report as of June 28, 2010): 72 +XL Capital Ltd has also filed a Form 15 with respect to the 6.50% Senior Notes due 2012 issued by XL Capital Finance (Europe) plc and guaranteed by XL Capital Ltd. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, XL Capital Finance (Europe) plc has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Dated: June 30, 2010 XL CAPITAL FINANCE (EUROPE) PLC (Registrant) By: /s/ Kirstin R. Gould Name: Kirstin R. Gould Title: Secretary
